Order                                                                           Michigan Supreme Court
                                                                                      Lansing, Michigan

  September 30, 2020                                                                  Bridget M. McCormack,
                                                                                                    Chief Justice

  160826                                                                                   David F. Viviano,
                                                                                           Chief Justice Pro Tem

                                                                                         Stephen J. Markman
                                                                                              Brian K. Zahra
  DANIEL STOMBER,                                                                       Richard H. Bernstein
            Plaintiff-Appellant,                                                        Elizabeth T. Clement
                                                                                        Megan K. Cavanagh,
                                                                                                         Justices
  v                                                          SC: 160826
                                                             COA: 347360
                                                             Sanilac CC: 18-037518-CZ
  SANILAC COUNTY DRAIN COMMISSIONER,
           Defendant-Appellee,
  and
  COUNTY OF SANILAC,
           Defendant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the December 19, 2019
  judgment of the Court of Appeals is considered and, pursuant to MCR 7.305(H)(1), in lieu
  of granting leave to appeal, we VACATE the judgment of the Court of Appeals and we
  REMAND this case to the Court of Appeals for reconsideration.

          The claims in this case required the Court of Appeals to determine the actual extent
  of an easement for a drain that runs across the southern edge of the plaintiff’s property.
  The releases at issue conveyed rights to fifty-foot strips of land on either side of the center-
  line of the drain. The fifty-foot strips were legally described, in part, as “land 50 feet wide
  on each side of a line . . . for construction of drain and deposition of earth. . . .” The
  releases also contained the following provision:

         This conveyance is based upon the above described line of Route and shall
         be deemed to include the extreme width of said drain as shown in the
         survey thereof, to which reference is hereby made for a more particular
         measurement, and includes a release for all claims to damages in any way
         arising from or incident to the opening and maintaining of said drain across
         said premises, and also sufficient ground on either side of the center line
         of said drain for the construction thereof and for the deposit of the
         excavations therefrom. [Emphasis added.]

         In interpreting this provision, the Court of Appeals determined that the easement
  actually extends beyond the fifty-foot strips explicitly described in the releases based on
  the “and also” language. The Court of Appeals explained, in part:
                                                                                                                2


       A “survey” can be “[t]he measuring of a tract of land and its boundaries and
       contents.” Black’s Law Dictionary (8th ed). The drafters of the releases
       would have understood the formal property descriptions to be the “surveys”
       referenced in the above language.

                                                  ***

       If the “and also” clause was merely a reference back to the same fifty-foot
       strips, the clause would be surplusage or nugatory; it would also make little
       grammatical sense. Thus, the language “and also” unambiguously signifies
       the conveyance of something beyond or in addition to the formally-described
       fifty-foot strips. [Slip op at 6.]

        The Court of Appeals did not clearly articulate how it arrived at this conclusion. On
remand, the Court of Appeals shall reconsider whether the easement actually extends
beyond the fifty-foot strips explicitly described in the releases by addressing: (1) the basis
for the conclusion that “[t]he drafters of the releases would have understood the formal
property descriptions to be the ‘surveys’ referenced in the above language[;]” (2) whether
the “formal property descriptions” of the fifty-foot strips referred only to “the extreme
width of said drain as shown in the survey thereof,” and, if so, the basis for this
determination; (3) whether “the ‘and also’ clause was merely a reference back to the same
fifty-foot strips,” and, if so, the basis for this determination; (4) whether the inclusion of
the phrase “for construction of drain and deposition of earth” within the “formal property
descriptions” contemplates land other than the drain itself located within the fifty-foot
strips that was reserved for maintenance; and (5) whether “and also” merely conjoined “the
extreme width of said drain as shown in the survey thereof” with “sufficient ground on
either side of the center line of said drain” in describing in plain language what the
conveyance included.

       In reconsidering whether the easement actually extends beyond the fifty-foot strips
explicitly described in the releases, the Court of Appeals shall also reconsider those claims
impacted by this determination that were disposed of on summary disposition pursuant to
MCR 2.116(C)(7) and (8). The Court of Appeals should not conduct an analysis of those
claims under MCR 2.116(C)(10). See El-Khalil v Oakwood Healthcare, Inc, 504 Mich
152 (2019).

       We do not retain jurisdiction.



                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          September 30, 2020
       p0923
                                                                              Clerk